Title: From George Washington to John Mathews, 4 October 1780
From: Washington, George
To: Mathews, John


                  
                     My dear Sir,
                     Tappan Octr 4th 1780.
                  
                  I have had the honor to receive your favors of the 15th and
                     24th Ulto. I thank you much for your kind communications which are rendered
                     more pleasing as they are offered without reserve.
                  As Congress has already allowed the alternative of raising Men
                     for twelve Months, opinions on the propriety of the measure can be of no avail,
                     but since you have done me the honor to ask mine I have no scruple in
                     declaring I most firmly believe that the Independence of the United States
                     never will be established ’till there is an Army on foot for the War, that if
                     we are to rely on occasional or Annual Levies, we must sink under the expence;
                     and ruin must follow.
                  From an opinion which seems to have influenced Congress, that Men
                     cannot be drafted for the War (but which, with due deference to their judgment
                     I think is a mistaken one, as it seems to be a prevailing sentiment I have
                     heard that nothing but an Army on a permanent footing will do), Gentn
                     unacquainted with the true state of facts, and struck with the magnitude of the
                     bounty which in the first instance must be given to induce Men to engage for
                     this period, without attending to the Sum which is given for a years service
                     perhaps in reality for a much less time, tho a Year may be mentioned as the
                     ostensible term, and that this sum is more than doubled at every new
                     inlistment, without considering the immense waste of Arms, Ammunition,
                        Stores, Camp utensils &c. incidental to these
                     changes, without adverting to the pay & subsistence of two sets of Men at the
                     same instant (the old & new Levies) & the expence of marching &
                     countermarching them to and from Camp—Without taking into the acct the
                     interruption which agriculture & all kinds of handicraft meet with, by which
                     our supplies are lessened & the prices are considerably increased—And (wch
                     is of the greatest importance) without considering the difference between a
                     healthy Army (which is generally the case of one composed of old Soldiers—and
                     a sickly one, which is commonly the case with respect to the new & the lives
                     lost on acquiring a seasoning, and without considering that in all exchanges of
                     privates Prisoners of War, we give the Enemy a certain permanent force and add
                     but little and sometimes nothing to our own strength, as the terms of service
                     of those we receive in exchange are already expired, or terminate often soon
                     after. Without attending I say to these things, which are remote, & require
                     close investigation, & a recurrence to the public expenditures to be masters
                     of them, they conclude, that the bounty necessary to engage Men for the War is
                     beyond our abilities—reject it—and adopt another System which involves
                     ultimately ten times the expense & infinitely greater distress, While in the
                     one case we should have a well disciplined Army, ready at all times & upon
                     all occasions to take advantage of circumstances in the other, the most
                     favourable moments may pass away unimproved, because the composition of our
                     Troops is such that we dare not in the beginning of a Campaign, attempt
                     enterprizes on acct of the rawness of the men, nor at the latter end of it
                     because they are about to leave us (after the immense toil & pains wch the
                     Officers have taken to teach them their duty) and we have another set to attend
                     to.
                  From long experience and the fullest conviction, I have been, &
                     now am decidedly in favr of a permanent force; but knowing the jealousies
                     wch have been entertained on this head; Heaven knows how unjustly, and the
                     cause of which could never be apprehended were a due regard had to our local
                     and other circumstances, even if ambitious views could be supposed to exist;
                     and that our political helm was in another direction, I forbore to press my
                     Sentiments for a time—but at a moment when we are tottering on the brink of a
                     precipice, silence would have been criminal.
                  The amendment proposed by you for keeping the Old Levies in the
                     field ’till the new should arrive would certainly be a most desirable thing if
                     it could be accomplished; but I doubt the practicability of it; for if there is
                     not a definite term fixed with the men, we could as easily get them for the
                     War, & if there was a period fixed, altho the condition of a relief should
                     be annexed to it (which more than probably would be kept as much as possible
                     out of their sight) we never should be able to retain them. desertion therefore,
                     & a genl loss of public arms would be the inevitable consequence of an
                     attempt to detain them after they had compleated what they conceived to be the
                     term of their engagement.
                  I felt much pain in reading that part of your letter which
                     speaks of the reception of the Comee of Co-operation in Congress. At a time
                     when public harmony is so essential, when we should aid and assist each other
                     with all our abilities—When our hearts should be open to information, and our
                     hands ready to administer relief, to find distrusts & jealousies taking
                     possession of the mind, & a party spirit prevailing, is a most melancholy
                     reflection, & forebodes no good. I shall always be happy to hear from you,
                     being with the truest esteem & Rregard Dr Sir Yr most Obt & afft.
                     servt
                  
                     Go. W.
                  
               